DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 16, 29 and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Amended claim 16 recites:
16.  The system of claim 11, further comprising: 
a voltage source electrically coupled to the metal foam; and
a second filter element of a coated metal foam of an additional interconnected ultrafine metallic wire network coated with a catalytic metal, 
wherein a voltage applied to the metal foam of the first filter element functions as an ionization grid configured to transfer charges to charge neutral particulates; and
wherein the second filter element coated foam layer traps charged particles within the pores of the coated foam.  Emphasis added.

Claim 16 introduces new matter because the disclosure fails to teach a coating comprising a catalytic metal.
Newly added claim 29 recites:
29.  The system of claim 28, wherein said coating comprises a catalytic metal selected from the group consisting of Cu, Ni, Pd, Pt, Au, Ag, Pb, Sn, Ti, Fe, Co, Nb, Mo, Ta, W, and Al.

Claim 29 introduces new matter because the disclosure fails to teach a coating comprising a catalytic metal selected from the claimed group.  
Newly added claim 34 recites:
34.  The system of claim 28, wherein:
said coating is a catalytic metal or a metal oxide; and
said catalytic metal or metal oxide triggers chemical reactions and neutralizes the contaminants within the fluid flow flowing over or through the coated metal foam.

Claim 34 introduces new matter because the disclosure fails to teach a coating comprising a catalytic metal.



Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11–17 and 26–42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is indefinite because “said filter element,” “the ultrafine metallic wires,” “said network,” “the interconnected ultrafine metallic wires” and “the bonded interconnected ultrafine metallic wire network” lack antecedent basis.  For the purpose of examination, claim 11 is interpreted to read:
11.  A fluid filtration system for removing particulates and contaminants from a fluid flow, comprising:
a filter housing defining with an interior, wherein the filter housing includes an intake port and an output port; and
a first filter element disposed within the interior of the housing between the intake port and the outlet port;
said first filter element comprising a metal foam of an interconnected ultrafine metallic wire network, wherein the interconnected ultrafine metallic wire network comprises a three-dimensional mesh and interconnections of 
said interconnected ultrafine metallic network having a plurality of nanometer to micron scale pores defined by gaps between the 

Claims 12–17 and 26–34 are indefinite because they depend from claim 11.  
Claims 12–17 and 26–34 are also indefinite because the preamble of each claim refers to the “system of” the claim from which it depends.  This phrase which lacks antecedent basis because independent claim 11 refers to a “fluid filtration system.”  For the purpose of examination, the preamble for each of these claims is interpreted to read:  The “fluid filtration system of” the claim from which it depends. 
Additionally, claim 13 is indefinite because “said filter element” lacks antecedent basis.  For the purpose of examination, claim 13 is interpreted to read:
13.  The system of claim 11, said first filter element further comprising:
one or more additional metal foams, each additional metal foam having a density aligned sequentially according to density and forming a density gradient within the filter housing.

Claim 16 recites the limitation:
“an additional interconnected ultrafine metallic wire network coated with a catalytic metal, metal oxide or carbon.”  Emphasis added.

This limitation is indefinite because it is subject to at least two interpretations.  First, the claim could mean that the network is coated with a catalytic metal and a non-catalytic metal oxide or carbon.  Alternatively, the limitation could means that the metal, metal oxide and carbon are each catalytic.  For the purpose of examination, this second interpretation is adopted.  
Claim 34 recites the limitation:
“said coating is a catalytic metal or a metal oxide.”
This limitation is indefinite because it is subject to at least two interpretations.  First, the claim could mean that the coating is a catalytic metal or a non-catalytic metal oxide.  Alternatively, the claim could mean that the coating is a catalytic metal or a catalytic metal oxide.  For the purpose of examination, this second interpretation is adopted.  
Claims 35 is indefinite because “the ultrafine metallic wires,” “said interconnected ultrafine metallic wire mesh,” “said mesh,” “the interconnected ultrafine metallic wires,” and “the bonded interconnected ultrafine metallic wire mesh” lack antecedent basis.  For the purpose of examination, claim 35 is interpreted to read: 
35.  A filter element capable of being disposed within an interior of a filter housing, between an intake port and an output port, within a fluid filtration system for removing particulates and contaminants from a fluid flow, the filter element comprising:
a metal foam of an interconnected three-dimensional ultrafine metallic wire mesh, wherein interconnections of three-dimensional ultrafine metallic wire mesh are bonded;
wherein said interconnected three-dimensional ultrafine metallic wire  mesh has a plurality of nanometer to micron scale pores defined by gaps between the three-dimensional ultrafine metallic wire mesh is configured to filter the particulates and the contaminants from the fluid flow.

Claims 36–38 
Additionally, claims 37 and 38 are indefinite because “said interconnected ultrafine metallic wire mesh” lacks antecedent basis.  For the purpose of examination, this limitation is interpreted to read:  “said interconnected three-dimensional ultrafine metallic wire mesh.”
Claim 39 is indefinite because “said mesh,” “the interconnected ultrafine metallic wires,” and “the bonded interconnected ultrafine metallic wire mesh” lack antecedent basis.  For the purpose of examination, claim 39 is interpreted to read:
39.  A method of removing particulates and contaminants from a fluid flow, the method comprising:
intaking the fluid flow via an intake port of a filter housing;
filtering the particulates and contaminants from the fluid flow through a filter element comprising a metal foam that includes an interconnected three-dimensional ultrafine metallic wire mesh, wherein interconnections of 
outputting the filtered fluid flow via an output port of the filter housing;
wherein said interconnected three-dimensional ultrafine metallic wire mesh has a plurality of nanometer to micron scale pores defined by gaps between the three-dimensional ultrafine metallic wire mesh is configured to remove at least some of the particulates and the contaminants from the fluid flow.

Claims 40–42 are indefinite because they depend from claim 39.
Additionally, claims 41 and 42 are indefinite because “said interconnected ultrafine metallic wire mesh” lacks antecedent basis.  For the purpose of examination, this limitation is interpreted to read:  “said interconnected three-dimensional ultrafine metallic wire mesh.”
Claim Rejections - 35 USC §§ 102 or 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11, 12, 15, 26–28, 30–35, 37–39, 41 and 42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dubrow et al., US 2009/0143227 (“Dubrow”) or in the alternative under 35 U.S.C. 103 as being unpatentable over Dubrow.  Claims 13, 36 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow in view of Yu et al., US 2010/0050866 (“Yu”).  Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dubrow in view of Lobdell, US 5,428,964 (“Lobdell”).  Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrow in view of Lehman, US 2003/0110946 (“Lehman”).  Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Dubrow in view of Buck, US 6,284,201 (“Buck”).
Independent claim 11 is directed to a fluid filtration system for removing particulates and contaminants from a fluid flow.  The system comprises a filter housing defining an interior.  The filter housing has an intake port and an output port.  The system further comprises a first filter element disposed within the interior of the filter housing between the intake and output ports.  The filter element comprises a metal foam of an interconnected ultrafine metallic wire network.  The term “ultrafine” means wires that are nano or micro-sized.  Spec. dated Sept. 25, 2019 (“Spec.”) [0048].  The interconnected ultrafine metallic wire network comprises a three-dimensional mesh.  Interconnections of the ultrafine metallic wires of the network are bonded.  The network has a plurality of nanometer to micron scale pores defined by gaps between the interconnected ultrafine metallic wires.  Each gap is configured to permit the fluid flow to flow through the metal foam.  The bonded interconnected ultrafine metallic wire network is configured to filter the particulates and the contaminants from the fluid flow after entering the filter housing via the intake port and prior to exiting the output port.  
Independent claim 35 is directed to a filter element capable of being disposed within an interior of a filter housing.  The filter element has the essentially the same structure as the “first filter element” of claim 11.
Independent claim 39 is directed to a method of removing particulates and contaminants from a fluid flow.  The method comprises intaking the fluid flow via an intake port of a filter housing, filtering the particulates and contaminants from the fluid flow through a filter element, and outputting the fluid flow via an output port of the filter 
Dubrow discloses a filter cartridge 300 for removing particulates and contaminants from a fluid flow.  Dubrow Fig. 3A, [0095].  The cartridge comprises a housing 302 defining an interior.  Id.  The housing has an inlet passage 312 and an outlet passage 314.  Id.   The cartridge further comprises a filter layer 304 disposed within the interior of the housing 302 between the inlet and outlet passages 312, 314.
The filter layer 304 comprises a substrate with a nanofiber mat (the “metal foam”) attached to at least a portion of its surface area.  Dubrow [0076], [0099].  The nanofiber mat is a three-dimensional metal foam because comprises a plurality of nanofibers which can be manufactured from metal.  Id. at [0099], [0147].  The nanowires are interconnected and bonded because the nanofiber mat is fused or cross-linked at the points where the fibers contact each other.  Id. at [0076].  The nanowires are ultrafine because they have a diameter from 50 to 500 nm.  Id. at [0063].  The nanofiber mat has a plurality of void spaces (i.e., pores defined by gaps between the interconnected nanowires).  Id. at [0076].  The void spaces are nanometer to micron scale because the nanofibers are provided within the apertures of the substrate, and the apertures of the substrate are between 0.2 to 10 microns.  Id. at [0097].  Additionally, it would have been obvious to use routine experimentation to determine the optimal pore size of the nanofiber mat because pore size is a result effective variable it affects the size of the particles that can pass through the filter.  Id.   Each void space is configured to permit the fluid to flow through the nanofiber mat because the nanofiber mat is part of the filter layer 304.  Id.  The nanofiber mat is configured to filter particulates and contaminants Id.  

    PNG
    media_image1.png
    905
    1541
    media_image1.png
    Greyscale

Claim 12 requires that for the system of claim 11, the metal foam has a density from “about” 20 g/cm3 to “about” 1 mg/cm3.  The term “about” refers to a range of variation of less than or equal to ± 10% of the numerical value.  Spec. [0110].  There is no evidence that this particular density range is critical.  Rather, the disclosure introduces this range in original claim 12 with no explanation for why it is important.  Spec. clm. 12.
Dubrow is silent as to the density of the of the nanofiber mat.  However, the reference teaches that the density of the mat is a result effective variable because it affects the pore size of the mat.  Dubrow [0076].  Therefore, it would have been obvious to use routine experimentation to determine the optimal density of the nanofiber mat depending on the desired pore size.  MPEP 2144.05(II).
Additionally, “It is well established that, while a change in the proportions of a combination shown to be old…may be inventive, such changes must be critical as 
Claim 13 requires for the system of claim 11, the filter element further comprises one or more additional metal foams.  Each additional metal foam has a density aligned sequentially according to density and forming a density gradient within the filter housing.  Claim 36 requires that the filter element of claim 35 further comprises one or more additional metal foams.  Each additional metal foam has a different density aligned sequentially according to density and forming a density gradient within the filter housing.  Claim 40 requires that the method of claim 39 further comprises filtering the particulates and contaminants from the fluid flow through one or more additional filter elements.  Each additional filter element comprises an additional metal foam.  Each additional metal foam has a different density aligned sequentially according to density and forming a density gradient within the filter housing.  
Dubrow does not explicitly teach these features.  However, Yu disclsoes a filter comprising a first nanowire layer with a low density arranged upstream of a second nanowire layer with a high density, creating a density gradient across the filter.  Yu [0085].  This configuration is beneficial because it allows particles and gases to be filtered simultaneously.  Id.  It would have been obvious to provide a second filter layer 304 downstream of the first layer 304, with a nanofiber mat of the second layer 304 
Claim 14 requires that the system of claim 11 further comprises a voltage source electrically coupled to the metal foam.  Claim 16 requires that the system of claim 11 further comprises a voltage source electrically coupled to the metal foam.  The system further comprises a second filter element of a coated metal foam of an additional interconnected ultrafine metallic wire network.  The second filter element is coated with a catalytic metal, metal oxide or carbon. The second filter element is adjacent to the first filter element within the interior of the housing.  A voltage applied to the first metal foam functions as an ionization grid configured to transfer charges to charge neutral particulates.  The second filter element coated foam layer operates by charged particles within the pores of the coated foam.  
Dubrow teaches that its nanofiber mat comprises a catalytic coating, such as titanium oxide, on the nanowires.  Dubrow [0147].  
The reference, however, does not disclose a voltage source electrically coupled to the filter layer 304, with a voltage applied to the filter layer 304 functioning as an ionization grid configured to transfer charges to charge neutral particles.  The reference also does not disclose a second filter layer adjacent to the first layer 304.
However, it would have been obvious to include a second filter layer 304 adjacent to the first layer 304 because this would have the predictable result of increasing the filtration area of the device.  MPEP 2144.04(VI)(B) (“mere duplication of parts has no patentable significance unless a new and unexpected result is produced”).
Additionally, Lobdell discloses an air filtration device comprising a grid 18 to which a high-voltage is applied to ionize the air that flows through the device.  Lobdell Fig. 1, col. 4, ll. 23–44.  The ionization that occurs in grid 18 is beneficial because it produces charges which attach to the particulates, which helps in collecting the particulates.  Id. at col. 4, ll. 1–3.  
It would have been obvious to apply a voltage to the first filter layer 304 to create an ionization grid to charge the particles so that they are easier to capture, in view of Lobdell.  The second filter layer 304 would capture charged particles because particles not captured in the first filter would contact the second filter because the filters are arranged in series.  
Claim 15 requires that the system of claim 11 further comprises a second filter element coupled to the first filter element within the interior of the housing.  The second filter element comprises at least one additional interconnected ultrafine metallic wire network.  The network has a plurality of nanometer to micron scale pores.  The filter element further comprises a coating on exterior surface of each metallic wire network and pores to produce a coated metal film.
Dubrow teaches that the nanofiber mat comprises a coating on the exterior surface of the nanofibers.  Dubrow [0147].  
The reference fails to teach a second filter layer 304.  However, it would have been obvious to include a second filter layer 304 adjacent to the first layer 304 because this would have the predictable result of increasing the filtration area of the device.  MPEP 2144.04(VI)(B) (“mere duplication of parts has no patentable significance unless a new and unexpected result is produced”).  The nanofiber mat of each of the first and 
Claim 17 requires that the system of claim 11 further comprises a pre-filter coupled to the intake port of the filter housing.  The pre-filter is configured to remove particulates larger than “about” 2.5 microns from a flow.  The term “about” refers to a range of variation of less than or equal to ± 10% of the numerical value.  Spec. [0110].
Dubrow fails to teach the filter cartridge 300 comprising a prefilter upstream of the filter layer 304.  However, Lehman teaches that it is beneficial to provide a prefilter layer upstream of a main filter to remove relatively large particles, above 5 microns, before the particles reach the main layer.  Lehman [0034].  A person of ordinary skill would understand that the prefilter is beneficial to preserve the life of the main filter.  It would have been obvious to provide Lehman’s prefilter upstream of Dubrow’s filter layer 304 in order to remove relatively large particles before the gas reaches the filter layer 304.
Claim 26 requires for the system of claim 11, the interconnections are bonded via sintering.  
Dubrow teaches this feature because the nanofibers are sintered.  Dubrow [0147].
Claim 27 requires for the system of claim 11, the interconnections are bonded via coating.
Dubrow teaches this feature because the nanofibers can be encapsulated in a matrix material that at least partially intercalates into the apertures of the nanofiber mat.  Dubrow [0024].
Claims 28, 38 and 42 require for the system of claim 11, the filter element of claim 35 and the method of claim 39, respectively, the interconnected ultrafine metallic wire network (or mesh) has a coating on exterior surface, thereby making the metal foam a coated metal foam. Claim 30 requires of the system of claim 28, the coating comprises a catalytic metal oxide selected from the group consisting of TiO2, ZnO, V2O5, MoO3, SiO2, NixCr1-xMoxP1-xO4.  Claim 31 requires for the system of claim 28, the coating comprises a metal oxide selected from the group consisting of WO3, SnO2, CaO, MgO, Fe2O3, ZrO2, Li2O, and Al2O3.  Claim 32 requires for the system of claim 28, the coating comprises one of a mixed metal oxide and carbon. Claim 34 requires for the system of claim 28, the coating is a catalytic metal or a metal oxide.  The catalytic metal or metal oxide triggers chemical reactions and neutralizes contaminants within the fluid flow flowing over or through the coated metal foam.
Dubrow’s nanofibers are coated with titanium oxides, iron oxides, or carbon.  Dubrow [0147].  The disclosure admits that TiO2 is an excellent photocatalyst.  Spec. [0065].  Therefore, Dubrow’s titanium oxide coating would be expected to trigger chemical reactions and neutralize contaminants within the fluid flow, when exposed to light.
Claim 29 requires for the system of claim 28, the coating comprises a catalytic metal selected from the group consisting of Cu, Ni, Pd, Au, Ag, Pb, Sn, Ti, Fe, Co, Nb, Mo, Ta, W and Al.  
Dubrow does not teach this feature.  However, Dubrow teaches that its nanofibers can be coated with any material that imparts a desirable property to the fiber population.  Dubrow [0148].  Buck teaches that it is beneficial to coat the fibers of a filter material in a catalytic material such as silver to remove undesirable gaseous components.  Buck col. 1, ll. 51–68.  Therefore, it would have been obvious to coat Dubrow’s nanofibers in silver to provide this benefit.  
Claim 33 requires for the system of claim 28, the plurality of nanometer to micron scale pores of the interconnected ultrafine metallic wire network form a pore size gradient across a dimension of the coated metal foam.  Particles of different sizes passing through the coated metal foam are collected in different regions of the coated metal foam when the fluid flows over or through the coated metal foam.  Claim 37 requires for the filter element of claim 35, the plurality of nanometer to micron scale Claim 41 requires for the method of claim 39, the plurality of nanometer to micron scale pores of the interconnected ultrafine metallic wire network form a pore size gradient across a dimension of the metal foam.  Particles of different sizes passing through the coated metal foam are collected in different regions of the coated metal foam when the fluid flows over or through the metal foam.
Dubrow does not explicitly teach these features.  However, Yu disclsoes a filter comprising a first nanowire layer with a low density arranged upstream of a second nanowire layer with a high density, creating a density gradient across the filter.  Yu [0085].  This configuration is beneficial because it allows particles and gases to be filtered simultaneously.  Id.  It would have been obvious to provide a second filter layer 304 downstream of the first layer 304, with a nanofiber mat of the second layer 304 having a higher density than the nanofiber mat in the first layer 304, in order to provide this benefit.  This gradient would cause particles of different sizes passing through the filter layer 304 to be collected in different regions of the coated metal foam when the fluid flows through the filter layer 304.
Claim Rejections - 35 USC § 103
Claims 11–15 and 26–28 and 30–42 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al., US 2010/0050866 (“Yu”) in view of Dubrow et al., US 2009/0143227 (“Dubrow”).  Claims 15, 28, 30, 34, 38 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Dubrow and in further view of Wang, CN 102179246B (“Wang”)1.  Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Dubrow in view of Wang and in further view of Lobdell, US 5,428,964 (“Lobdell”).  Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Yu in view of Dubrow and in further view of Buck, US 6,284,201 (“Buck”).
Independent claim 11 is directed to a fluid filtration system for removing particulates and contaminants from a fluid flow.  The system comprises a filter housing defining an interior.  The filter housing has an intake port and an output port.  The system further comprises a first filter element disposed within the interior of the filter housing between the intake and output ports.  The filter element comprises a metal foam of an interconnected ultrafine metallic wire network.  The term “ultrafine” means wires that are nano or micro-sized.  Spec. dated Sept. 25, 2019 (“Spec.”) [0048].  The interconnected ultrafine metallic wire network comprises a three-dimensional mesh.  Interconnections of the ultrafine metallic wires of the network are bonded.  The network has a plurality of nanometer to micron scale pores defined by gaps between the interconnected ultrafine metallic wires.  Each gap is configured to permit the fluid flow to 
Independent claim 35 is directed to a filter element capable of being disposed within an interior of a filter housing.  The filter element has the essentially the same structure as the “first filter element” of claim 11.
Independent claim 39 is directed to a method of removing particulates and contaminants from a fluid flow.  The method comprises intaking the fluid flow via an intake port of a filter housing, filtering the particulates and contaminants from the fluid flow through a filter element, and outputting the fluid flow via an output port of the filter housing.  The filter element has essentially the same structure as the “first filter element” of claim 11.
Yu discloses a filtering apparatus 10 comprising a filter body 12 (the “filter housing”) having an inlet port (Fig. 1, “IN”) and an outlet port (Fig. 1, “OUT”).  Yu Fig. 1, [0049].  The filtering apparatus 10 comprises a filter 11 (the “first filter element”) disposed within the filter body 12.  Id.  The filter 11 comprises a film of metallic nanowires.  Id. at [0038], clm. 4.  This film is a “foam” because it has the same structure as the foam described in claim 11.  The nanowires are “ultrafine” because they are nanowires, and therefore are nanosized.  Id.  The film 11 comprises a three-dimensional mesh because the film exists in three dimensions, and the nanowires create a mesh-like structure.  Id.  The nanowires are interconnected and the interconnections of the nanowires are bonded because the individual nanowires are closely located to each other, and are adhesively bonded to one another by an adhesive filled between the Id. at [0039], [0045].  Additionally, it would have been obvious for the nanowires to be interconnected and bonded at the interconnections because Dubrow teaches that it is beneficial for the nanofibers in a nanofiber mat to be fused at points where the fibers contact each other to improve the stability of the mat.  Dubrow [0076].  The film comprises a plurality of empty spaces (i.e., pores) between the nanowires.  Id. at [0037].  Each pore is configured to permit the fluid to flow through the film 11, and the nanowire network of the film 11 is configured to filter particulates and contaminants from the fluid after entering the filter body via the intake port and prior to exiting the output port, because the film 11 is a filter.  Id.  
Yu differs from claim 11 because it does not disclose the size of the pores.  Therefore, the reference does not provide enough information to teach the pores being “nanometer to micron scale.”  
However, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  MPEP 2144.05(II)(A).  As such, it is obvious to use routine experimentation to determine the optimal range when variable is result-effective.  MPEP 2144.05(II)(B).  A result-effective variable is a variable that achieves a recognized result.  Id.  
Yu teaches that the density of the nanowires is adjusted depending on the size of the material being removed.  Yu [0084].  For instance, the density of the nanowires is increased where the filter is used to remove very small materials, such as gases.  Id.  The density is decreased where the filter is used to remove larger materials, such as particulates.  Id.  The density of the nanowires is one way to describe the pore size because as the wires become more tightly packed (i.e., more dense) the pore size See Dubrow [0076].  As such, pore size is a result effective variable because it can be adjusted depending on the size and type of material being filtered.  Id.  Therefore, it would have been obvious to use routine experimentation to determine the optimal pore size of the nanowire film because pore size is a result effective variable.  MPEP 2144.05(II).  
Claim 12 requires that for the system of claim 11, the metal foam has a density from “about” 20 g/cm3 to “about” 1 mg/cm3.  The term “about” refers to a range of variation of less than or equal to ± 10% of the numerical value.  Spec. [0110].  There is no evidence that this particular density range is critical.  Rather, the disclosure introduces this range in original claim 12 with no explanation for why it is important.  Spec. clm. 12.
Yu teaches that the density of the nanowire film can be adjusted depending on the size and type of material being filtered.  Yu [0084]. Therefore, it would have been obvious to use routine experimentation to determine the optimal density of the film as density is a result effective variable.  MPEP 2144.05(II).
Additionally, “It is well established that, while a change in the proportions of a combination shown to be old…may be inventive, such changes must be critical as compared with the proportions used in the prior processes, producing a difference in kind rather than degree.”  MPEP 2144.05(III)(A).  Here, there is no evidence that the claimed range is critical.  Therefore, any difference between the prior art and the claimed invention on this point is one of degree rather than kind, insufficient for patentability.  
Claim 13 requires for the system of claim 11, the filter element further comprises one or more additional metal foams.  Each additional metal foam has a density aligned sequentially according to density and forming a density gradient within the filter housing.  Claim 36 requires that the filter element of claim 35 further comprises one or more additional metal foams.  Each additional metal foam has a different density aligned sequentially according to density and forming a density gradient within the filter housing.  Claim 40 requires that the method of claim 39 further comprises filtering the particulates and contaminants from the fluid flow through one or more additional filter elements.  Each additional filter element comprises an additional metal foam.  Each additional metal foam has a different density aligned sequentially according to density and forming a density gradient within the filter housing.  
Yu’s filter 11 comprises a nanowire filter with low density and a nanowire filter with high density arranged in series.  Yu [0085].  Therefore, the plurality of nanowire filters create a density gradient within filter body 12.
Claim 14 requires that the system of claim 11 further comprises a voltage source electrically coupled to the metal foam.  Claim 16 requires that the system of claim 11 further comprises a voltage source electrically coupled to the metal foam.  The system further comprises a second filter element of a coated metal foam of an additional interconnected ultrafine metallic wire network.  The second filter element is coated with a catalytic metal, metal oxide or carbon. The second filter element is adjacent to the first filter element within the interior of the housing.  A voltage applied to the first metal foam functions as an ionization grid configured to transfer charges to charge neutral 
Yu teaches that its filter 11 comprises multiple nanowire filters arranged in series within the filter body 12.  Yu Fig. 1, [0085].  The filters are used to remove particulate mater from air.  Id.  It would have been obvious to use routine experimentation to determine the optimal pore size for each filter for the reasons stated in the rejection of claim 11 above.  
Yu differs from claim 16 because it does not teach a catalytic coating on the nanowires. Yu also differs from claim 16 because it does not teach a voltage applied to the nanowire filters to create an ionization grid.  
Regarding the first issue, Wang disclsoes nanowires coated with titanium dioxide in a foam aluminum support for air purification.  Wang [0016].  The coating is beneficial because it degrades pollutants that are filtered by the foam support.  Id. at [0004].  Therefore, it would have been obvious to coat the nanowires in Yu’s device to provide this benefit.   
Regarding the second issue, Lobdell discloses an air filtration device comprising a grid 18 to which a high-voltage is applied to ionize the air that flows through the device.  Lobdell Fig. 1, col. 4, ll. 23–44.  The ionization that occurs in grid 18 is beneficial because it produces charges which attach to the particulates, which helps in collecting the particulates.  Id. at col. 4, ll. 1–3.  
It would have been obvious to apply a voltage to the first nanowire layer to create an ionization grid to charge the particles so that they are easier to capture, in view of Lobdell.  The second nanowire filter would capture charged particles because particles 
Claim 15 requires that the system of claim 11 further comprises a second filter element coupled to the first filter element within the interior of the housing.  The second filter element comprises at least one additional interconnected ultrafine metallic wire network.  The network has a plurality of nanometer to micron scale pores.  The filter element further comprises a coating on exterior surface of each metallic wire network and pores to produce a coated metal film.
Yu teaches that its filter 11 comprises multiple nanowire filters arranged in series within the filter body 12.  Yu Fig. 1, [0085].  It would have been obvious to use routine experimentation to determine the optimal pore size for each filter for the reasons stated in the rejection of claim 11 above.  
Yu differs from claim 15 because it does not teach a coating on the exterior surface of the nanowires. 
However, Dubrow disclsoes a filter layer 304 comprising nanowires which are coated in order to impart desirable properties, such as stability.  Dubrow Fig. 3A, [0095]. [0148].  Additionally, Wang disclsoes nanowires coated with titanium dioxide in a foam aluminum support for air purification.  Wang [0016].  The coating is beneficial because it degrades pollutants that are filtered by the foam support.  Id. at [0004].  Therefore, it would have been obvious to coat the nanowires in Yu’s device to provide these benefits.   
Claim 17 requires that the system of claim 11 further comprises a pre-filter coupled to the intake port of the filter housing.  The pre-filter is configured to remove 
Yu teaches that its filter 11 comprises a plurality of nanowire filters arranged in series which are used to remove particulate matter from air.  Yu [0085].  The upstream-most layer would correspond to the “pre-filter.”  Yu teaches that the density of the filter layers can be adjusted based on the material being filtered.  Id.  Therefore, it would have been obvious to adjust the parameters of the upstream-most layer to filter the size particles required to be removed from the air being filtered.  
Claim 26 requires for the system of claim 11, the interconnections are bonded via sintering.  
As noted, Yu’s nanowires are manufactured from metal, and are used as a filter layer in filter 11.  Yu [0019], [0038].  Yu differs from claim 26, however, because the reference does not explicitly teach the nanowires being bonded via sintering.  However, in the analogous art of filter media comprising metal nanofibers, Dubrow teaches that a layer of metal nanofibers can optionally be sintered during or after synthesis.  Dubrow [0147].  It would have been obvious to sinter Yu’s nanowires because sintering is a commonly used technique in manufacturing a filter material comprising metallic nanofibers.    
Claim 27 requires for the system of claim 11, the interconnections are bonded via coating.
Yu teaches this feature because the nanowires are bonded via a coating of adhesive.  Yu [0045].
Claims 28, 38 and 42 require for the system of claim 11, the filter element of claim 35 and the method of claim 39, respectively, the interconnected ultrafine metallic wire network (or mesh) has a coating on exterior surface, thereby making the metal foam a coated metal foam.
Yu teaches this feature because the metallic nanowires are coated on the exterior surface with an adhesive.  Yu [0045].
Claims 28, 38 and 42 require for the system of claim 11, the filter element of claim 35 and the method of claim 39, respectively, the interconnected ultrafine metallic wire network (or mesh) has a coating on exterior surface, thereby making the metal foam a coated metal foam.  Claim 30 requires of the system of claim 28, the coating comprises a catalytic metal oxide selected from the group consisting of TiO2, ZnO, V2O5, MoO3, SiO2, NixCr1-xMoxP1-xO4.  Claim 31 requires for the system of claim 28, the coating comprises a metal oxide selected from the group consisting of WO3, SnO2, CaO, MgO, Fe2O3, ZrO2, Li2O, and Al2O3.  Claim 32 requires for the system of claim 28, the coating comprises one of a mixed metal oxide and carbon.  Claim 34 requires for the system of claim 28, the coating is a catalytic metal or a metal oxide.  The catalytic metal or metal oxide triggers chemical reactions and neutralizes contaminants within the fluid flow flowing over or through the coated metal foam.
Yu fails to teach a catalytic coating on the nanowires.  However, Durbrow disclsoes a filter comprising metallic nanowires which are coated with a coating such as an oxide of titanium or iron, or of carbon.  Yu [00147], [0148].  The coating is beneficial because it imparts desirable properties to the nanofiber population, such as stability or a desirable electrochemical (i.e.,. a chemical reaction that neutralizes contaminants) or Id.  It would have been obvious to coat Yu’s nanowires with an oxide of titanium or iron, or carbon in order to provide these benefits. 
Claim 28 requires for the system of claim 11, the interconnected ultrafine metallic wire network has a coating on exterior surface, thereby making the metal foam a coated metal foam.  Claim 30 requires of the system of claim 28, the coating comprises a catalytic metal oxide selected from the group consisting of TiO2, ZnO, V2O5, MoO3, SiO2, NixCr1-xMoxP1-xO4.  Claim 34 requires for the system of claim 28, the coating is a catalytic metal or a metal oxide.  The catalytic metal or metal oxide triggers chemical reactions and neutralizes contaminants within the fluid flow flowing over or through the coated metal foam.
Yu fails to teach a catalytic coating on the nanowires. However, Wang disclsoes nanowires coated with titanium dioxide in a foam aluminum support for air purification.  Wang [0016].  The coating is beneficial because it degrades pollutants that are filtered by the foam support.  Id. at [0004].  Therefore, it would have been obvious to coat the nanowires in Yu’s device to provide this benefit.   
Claim 29 requires for the system of claim 28, the coating comprises a catalytic metal selected from the group consisting of Cu, Ni, Pd, Au, Ag, Pb, Sn, Ti, Fe, Co, Nb, Mo, Ta, W and Al.  
Yu in view of Dubrow does not teach this feature.  However, Dubrow teaches that its nanofibers can be coated with any material that imparts a desirable property to the fiber population.  Dubrow [0148].  Buck teaches that it is beneficial to coat the fibers of a filter material in a catalytic material such as silver to remove undesirable gaseous components.  Buck col. 1, ll. 51–68.  Therefore, it would have been obvious to coat Yu’s nanofibers in silver to provide this benefit.  
Claim 33 requires for the system of claim 28, the plurality of nanometer to micron scale pores of the interconnected ultrafine metallic wire network form a pore size gradient across a dimension of the coated metal foam.  Particles of different sizes passing through the coated metal foam are collected in different regions of the coated Claim 37 requires for the filter element of claim 35, the plurality of nanometer to micron scale pores of the interconnected ultrafine metallic wire network form a pore size gradient across a dimension of the metal foam.  Particles of different sizes passing through the coated metal foam are collected in different regions of the coated metal foam when the fluid flows over or through the metal foam.  Claim 41 requires for the method of claim 39, the plurality of nanometer to micron scale pores of the interconnected ultrafine metallic wire network form a pore size gradient across a dimension of the metal foam.  Particles of different sizes passing through the coated metal foam are collected in different regions of the coated metal foam when the fluid flows over or through the metal foam.
Yu’s filter 11 comprises a nanowire filter with low density and a nanowire filter with high density arranged in series.  Yu [0085].  Therefore, the plurality of nanowire filters create a pore size gradient within filter body 12.  See Dubrow [0076].  This gradient would cause particles of different sizes passing through the filter 11 to be collected in different regions of the coated metal foam when the fluid flows through the filter 11.
Response to Arguments
The Applicant argues that Yu’s nanowires are not interconnected.  Applicant Rem. dated Mar. 30, 2021 (“Applicant Rem.”) 9.  Rather, the Applicant asserts that the nanowires may or may not be in contact with each other in a single layer, but are not bonded.  Id.  at 9, 10.  Therefore, the Applicant argues that the nanowires do not form a network because they are not bonded.  Id
The Examiner respectfully disagrees.  The nanowires in Yu are bonded to form a network, at least because an adhesive is filled between the nanowires.  Yu [0045].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to T. BENNETT MCKENZIE whose telephone number is (571)270-5327.  The examiner can normally be reached on Mon-Thurs 7:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


T. BENNETT MCKENZIE
Primary Examiner
Art Unit 1776



/T. BENNETT MCKENZIE/Primary Examiner, Art Unit 1776                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Wang is a “Y” reference in the PCT search report dated Dec. 09, 2019.  An untranslated version is provided in the record as the 8-page Foreign Reference dated Dec. 09, 2019.  A machine translation is the 8-page Foreign Reference dated Feb. 19, 2021.   The Examiner relies on the machine translation.